        Case 2:19-cv-00022-SMJ    ECF No. 1   filed 01/15/19   PageID.1 Page 1 of 18




 1   Jeffrey A. James, WSBA #18277
     B. Jason Rossiter, WSBA #44732
 2   Sebris Busto James
     14205 SE 36th St., Suite 325
 3   Bellevue, Washington 98006
     (425) 454-4233
 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 8
     MATTHEW SCHEIBE and
 9   JOANNA SCHEIBE,

10                Plaintiff,                  Case No. 2:19-cv-00022

11          vs.                               NOTICE OF REMOVAL

12   CONFLUENCE HEALTH and                    (Chelan County, Washington,
     CENTRAL WASHINGTON                       Superior Court Case No. 18-2-01151-
13   HOSPITAL,                                04)

14                Defendants.

15
     TO:          The Clerk of the Court
16
     AND TO:      Matthew and Joanna Scheibe, Plaintiffs,
17
     AND TO:      Thomas E. Janisch, Thomas E. Janisch, PLLC,
18
           Please take notice that Defendants Confluence Health (“Confluence”) and
19
     Central Washington Hospital (“CWH”) hereby remove this civil action to this
20

21
                                                                            SEBRIS BUSTO JAMES
                                                                      14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 1                                              Bellevue, Washington 98006
                                                                 Tel: (425) 454-4233 – Fax:(425) 453-9005
        Case 2:19-cv-00022-SMJ       ECF No. 1    filed 01/15/19   PageID.2 Page 2 of 18




 1   Court from the Chelan County, Washington, Superior Court, pursuant to 28 U.S.C.

 2   §§ 1331 and 1441(a).

 3           As grounds for removal, Defendants state as follows:

 4           1.    On December 17, 2018, Plaintiffs Matthew and Joanna Scheibe

 5   (“Plaintiffs”) commenced a lawsuit against Confluence and CWH in the Chelan

 6   County, Washington, Superior Court, entitled Matthew Scheibe, et al. v.

 7   Confluence Health, et al., and appearing on that Court’s docket as Case No. 18-2-

 8   01151-04 (the “State Court Action”).

 9           2.    The State Court Action is removable pursuant to 28 U.S.C. §§ 1331

10   and 1441(a) because one of the claims in the Complaint arises under a law of the

11   United States; specifically, under the Employee Retirement Income Security Act,

12   29 U.S.C. § 1001 et seq. (“ERISA”).

13                         I. Removal Based on Federal Question

14           3.    Federal district courts have original jurisdiction over “all civil actions

15   arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

16   1331.

17           4.    “A suit arises under the Constitution and the laws of the United States

18   only when the plaintiff’s statement of his own cause of action shows that it is based

19   upon those laws or that Constitution. It is not enough that the plaintiff alleges some

20   anticipated defense to his cause of action and asserts that the defense is invalidated

21
                                                                                SEBRIS BUSTO JAMES
                                                                          14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 2                                                 Bellevue, Washington 98006
                                                                     Tel: (425) 454-4233 – Fax:(425) 453-9005
          Case 2:19-cv-00022-SMJ    ECF No. 1   filed 01/15/19   PageID.3 Page 3 of 18




 1   by some provision of the Constitution of the United States.” Louisville & Nashville

 2   R. Co. v. Mottley, 211 U.S. 149, 152, 29 S. Ct. 42, 53 L. Ed. 126 (1908).

 3   A.     Completely Preempted State Law Claims Are Removable Because They
            Necessarily Arise Under a Law of the United States
 4
            5.    Ordinarily, “a cause of action arises under federal law only when the
 5
     plaintiff's well-pleaded complaint raises issues of federal law.” Metro. Life Ins. Co.
 6
     v. Taylor, 481 U.S. 58, 63, 107 S. Ct. 1542, 95 L.Ed.2d 55 (1987).
 7
            6.    But “[o]ne corollary of the well-pleaded complaint rule … is that
 8
     Congress may so completely pre-empt a particular area that any civil complaint
 9
     raising this select group of claims is necessarily federal in character.” Taylor, 481
10
     U.S. at 63-64.
11
            7.    This corollary has become known as the complete preemption
12
     doctrine. This doctrine “confers exclusive federal jurisdiction in certain instances
13
     where Congress intended the scope of a federal law to be so broad as to entirely
14
     replace any state-law claim.” Marin Gen. Hosp. v. Modesto & Empire Traction
15
     Co., 581 F.3d 941, 945 (9th Cir. 2009).
16
            8.    The aim of the complete preemption doctrine is “to prevent a plaintiff
17
     from avoiding a federal forum when Congress has created a federal cause of action
18
     with the intent that it provide the exclusive remedy for the particular grievance
19
     alleged by the plaintiff.” Hansen v. Group Health Coop., 902 F.3d 1051, 1057-58
20

21
                                                                              SEBRIS BUSTO JAMES
                                                                        14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 3                                               Bellevue, Washington 98006
                                                                   Tel: (425) 454-4233 – Fax:(425) 453-9005
          Case 2:19-cv-00022-SMJ     ECF No. 1    filed 01/15/19   PageID.4 Page 4 of 18




 1   (9th Cir. 2018) (quoting Arthur R. Miller, Artful Pleading: A Doctrine in Search of

 2   Definition, 76 TEX. L. REV. 1781, 1785 (1998)).

 3          9.    “Once completely preempted, a state-law claim ceases to exist. But

 4   that does not mean the plaintiff has no claim at all. Instead, the state law claim is

 5   simply ‘recharacterized’ as the federal claim that Congress made exclusive.”

 6   Hansen, 902 F.3d at 1058 (quotations and citations omitted).

 7   B.     The Complete Preemption Doctrine Applies to Claims that Could Have
            Been Brought Under ERISA Section 502(a)
 8
            10.   ERISA is a comprehensive federal law that, among other things,
 9
     establishes various rights and responsibilities associated with employee welfare
10
     benefit plans. See generally, 29 U.S.C. § 1001.
11
            11.   ERISA Section 502(a) contains ERISA’s civil enforcement
12
     mechanism, pursuant to which a plan participant may, among other things, bring a
13
     civil action “to recover benefits due to him under the terms of his plan, to enforce
14
     his rights under the terms of the plan, or to clarify his rights to future benefits
15
     under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).
16
            12.   In Taylor, the Supreme Court held that ERISA Section 502(a), 29
17
     U.S.C. § 1132(a), is one of those rare statutes where Congress had “clearly
18
     manifested an intent to make causes of action within the scope of the civil
19
     enforcement provisions of [ERISA] § 502(a) removable to federal court.” Taylor,
20
     481 U.S. at 66.
21
                                                                                SEBRIS BUSTO JAMES
                                                                          14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 4                                                 Bellevue, Washington 98006
                                                                     Tel: (425) 454-4233 – Fax:(425) 453-9005
          Case 2:19-cv-00022-SMJ    ECF No. 1    filed 01/15/19   PageID.5 Page 5 of 18




 1          13.   Thus, “[i]f state-law causes of action come within the scope of §

 2   502(a)(1)(B), those causes of action are completely pre-empted, and the only

 3   possible cause of action is under § 502(a)(1)(B). In that event, a federal district

 4   court has federal question jurisdiction, either original jurisdiction under § 1331(a)

 5   or removal jurisdiction under § 1441(a), to decide whether the plaintiff has stated a

 6   cause of action under § 502(a)(1)(B).” Marin Gen. Hosp., 581 F.3d at 946.

 7   C.     Plaintiffs’ State Law Claims are Completely Preempted by ERISA
            Section 502(a)(1)(B)
 8
            14.   To determine whether a state law cause of action falls within the
 9
     scope of ERISA Section 502(a)(1)(B) and is thus completely preempted, courts use
10
     the two-part test articulated by the Supreme Court in Aetna Health Inc. v. Davila,
11
     542 U.S. 200, 124 S. Ct. 2488, 159 L. Ed. 2d 312 (2004); see also Hansen, 902
12
     F.3d at 1059.
13
            15.   This test is a two-prong test: “if an individual, at some point in time,
14
     could have brought his claim under ERISA § 502(a)(1)(B), and where there is no
15
     other independent legal duty that is implicated by a defendant's actions, then the
16
     individual's cause of action is completely pre-empted by ERISA § 502(a)(1)(B).”
17
     Davila, 542 U.S. at 210.
18
            16.   In their Complaint, Plaintiffs have brought a single claim under RCW
19
     4.08.160, a Washington state law that is entitled “Action to determine conflicting
20
     claims to property.” RCW 4.08.160 states that “Anyone having in his or her
21
                                                                               SEBRIS BUSTO JAMES
                                                                         14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 5                                                Bellevue, Washington 98006
                                                                    Tel: (425) 454-4233 – Fax:(425) 453-9005
        Case 2:19-cv-00022-SMJ      ECF No. 1    filed 01/15/19   PageID.6 Page 6 of 18




 1   possession, or under his or her control, any property or money, or being indebted,

 2   where more than one person claims to be the owner of, entitled to, interested in, or

 3   to have a lien on, such property, money, or indebtedness, or any part thereof, may

 4   commence an action in the superior court against all or any of such persons, and

 5   have their rights, claims, interest, or liens adjudged, determined, and adjusted in

 6   such action.”

 7         17.    Plaintiff Joanna Scheibe is a former employee of CWH. As Plaintiffs

 8   allege, Mrs. Scheibe worked as a hospice nurse until about December 8, 2015.

 9   During her employment she was eligible to participate in CWH’s Group Employee

10   Short-Term and Long-Term Disability Insurance Plans (collectively, the “Plans”).

11   Complaint, ¶¶ 3-5.

12         18.    The Plans are attached to this Notice of Removal as Exhibit C (the

13   “Short-Term Plan”) and Exhibit D (the “Long-Term Plan”).

14         19.    Plaintiffs allege that Mrs. Scheibe became disabled by reason of

15   “primarily severe fibromyalgia and chronic connective tissue/autoimmune

16   disorder” beginning on about December 9, 2015, and that she “has received both

17   short term and long-term disability benefits” from the Plans as a result. Complaint,

18   ¶¶ 7-9.

19         20.    Plaintiffs also allege that Mrs. Scheibe was in an “automobile

20   collision” in early 2015, and thereafter received settlement funds from the

21   tortfeasor’s insurance carrier. Plaintiffs contend that the funds in question are “on
                                                                               SEBRIS BUSTO JAMES
                                                                         14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 6                                                Bellevue, Washington 98006
                                                                    Tel: (425) 454-4233 – Fax:(425) 453-9005
        Case 2:19-cv-00022-SMJ      ECF No. 1   filed 01/15/19   PageID.7 Page 7 of 18




 1   deposit in an IOLTA money market account” maintained by Plaintiffs’ counsel.

 2   Complaint, ¶¶ 10-14.

 3         21.    Plaintiffs contend that the Plans, through an agent of their carrier

 4   (Cigna), have asserted “a large and disproportionate lien” upon these settlement

 5   proceeds. In the State Court Action, Plaintiffs attack the validity and amount of this

 6   lien. They ask the court to declare, pursuant RCW 4.08.160, “whether there is any

 7   lien for disability payments” on the proceeds in question, “if so the actual amount,”

 8   and whether the lien might be reduced on account of the alleged “procurement fees

 9   and cost incurred by [Plaintiffs].” Complaint, ¶ 14 and Prayer for Relief, ¶¶ 1-4.

10         22.    Under Davila, Plaintiffs’ claim is completely preempted by ERISA

11   Section 502(a)(1)(B).

12         23.    Both of the Plans are ERISA plans. The Short-Term Plan and Long-

13   Term Plan each state explicitly that they are “subject to the Employee Retirement

14   Income Security Act of 1974” and that their terms constitute “a Plan document

15   within the meaning of ERISA.” Short-Term Plan, p. 19; Long-Term Plan, p. 36.

16         24.    Moreover, ERISA applies to “any employee benefit plan if it is

17   established or maintained …. [b]y any employer engaged in commerce or in any

18   industry or activity affecting commerce.” 29 U.S.C. § 1003(a)(1). Both Plans fit

19   that definition, as each Plan provides a disability insurance benefit to various

20   classes of employees of Confluence and its affiliates and subsidiaries, including

21   CWH. See Short-Term Plan, Preface and pp. 1, 16; Long-Term Plan, pp. 5, 7, 29.
                                                                              SEBRIS BUSTO JAMES
                                                                        14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 7                                               Bellevue, Washington 98006
                                                                   Tel: (425) 454-4233 – Fax:(425) 453-9005
        Case 2:19-cv-00022-SMJ      ECF No. 1     filed 01/15/19   PageID.8 Page 8 of 18




 1         25.    Considering the two prongs of the Davila test, the second prong is

 2   easily established, as neither Confluence nor CWH could have an “independent

 3   legal duty” apart from the Plans to pay disability benefits to either of the Plaintiffs.

 4   Employers have no independent legal duty of an employer to pay disability

 5   benefits to employees or their spouses. Moreover, Plaintiffs have alleged explicitly

 6   that that the benefits to which Mrs. Scheibe is supposedly entitled are those

 7   received “through the disability plan.” Complaint, ¶ 9.

 8         26.    The remaining prong of the Davila test is also established here,

 9   because Plaintiffs’ lawsuit could have been brought under ERISA Section

10   502(a)(1)(B). As shown below, Plaintiffs’ allegations could have been brought

11   using any one of Section 502(a)(1)(B)’s three causes of action: an action by a

12   participant to recover benefits due, to enforce plan rights, or to clarify rights to

13   future benefits.

14         1.     Plaintiffs’ Lawsuit is an Action to Recover Plan Benefits

15         27.    ERISA Section 502(a)(1)(B) permits a participant to bring an action

16   “to recover benefits due to [her] under the terms of [her] plan, to enforce [her]

17   rights under the terms of the plan, or to clarify [her] rights to future benefits under

18   the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

19         28.    Mrs. Scheibe is a participant in both Plans. Complaint, ¶ 4.

20         29.    By asserting liens on the proceeds on Plaintiffs’ automobile collision

21   settlement, the Plans are attempting to enforce their right to recover overpayments
                                                                                SEBRIS BUSTO JAMES
                                                                          14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 8                                                 Bellevue, Washington 98006
                                                                     Tel: (425) 454-4233 – Fax:(425) 453-9005
        Case 2:19-cv-00022-SMJ      ECF No. 1    filed 01/15/19   PageID.9 Page 9 of 18




 1   of Plan benefits—in other words, the Plans are repudiating their earlier position

 2   that Mrs. Scheibe was entitled to the disability benefits that are subject to the lien.

 3   Short-Term Plan, p. 9; Long-Term Plan, pp. 19-20.

 4         30.    Through their lawsuit, Plaintiffs attack this repudiation, in that they

 5   are asking the Court to declare that Mrs. Scheibe should not have to repay anything

 6   to the Plans (or that the amount to be repaid should be reduced). See Complaint, at

 7   Prayer for Relief.

 8         31.    Thus, in their suit against the Plans’ Administrators, Plaintiffs are

 9   asking the Court to remove a cloud from Mrs. Scheibe’s earlier receipt of disability

10   benefits, and to declare that she may keep those benefits without having to

11   reimburse the Plans for the alleged overpayments relating to the automobile

12   collision.

13         32.    Plaintiffs’ effort to invalidate these liens is thus an attempt to establish

14   Mrs. Scheibe’s entitlement to benefits under an ERISA Plan.

15         33.    This could have been brought under ERISA Section 502(a)(1)(B) as

16   an action by a plan participant “to recover benefits due.”

17         2.     Plaintiffs’ Lawsuit is an Action to Enforce Plan Rights

18         34.    Plaintiffs also allege that Mrs. Scheibe has an enforceable right to

19   disability benefits under the Plans due to her fibromyalgia. Complaint, ¶¶ 7-9

20         35.    Plaintiffs allege that Mrs. Scheibe’s right to benefits under the Plans

21   should be unaffected by her January 2015 automobile collision because it
                                                                               SEBRIS BUSTO JAMES
                                                                         14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 9                                                Bellevue, Washington 98006
                                                                    Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ        ECF No. 1   filed 01/15/19   PageID.10 Page 10 of 18




 1   supposedly “cannot be proven on a more likely than not basis that the severe

 2   fibromyalgia was proximately caused by the … automobile collision.” Complaint,

 3   ¶ 15.

 4            36.   By asserting liens, the Plans have taken the position that, in light of

 5   the events relating to the automobile collision, Mrs. Scheibe did not have a right to

 6   the earlier benefits paid to her under the terms of the Plans, and that these earlier

 7   payments to her were overpayments.

 8            37.   By seeking a determination that the January 2015 injuries that Mrs.

 9   Scheibe incurred did not result in overpayments, and that the Plaintiffs should be

10   permitted to retain the full settlement proceeds, Plaintiffs are attempting to enforce

11   Mrs. Scheibe’s alleged rights to retain disability benefits under the terms of the

12   Plans.

13            38.   This could have been brought as an action under ERISA Section

14   502(a)(1)(B), as an action by a plan participant to “enforce [Mrs. Scheibe’s] rights

15   under the terms of the plan.”

16            3.    Plaintiffs’ Lawsuit is an Action to Clarify Mrs. Scheibe’s Rights to
                    Future Plan Benefits
17
              39.   Also, by seeking to invalidate the Plans’ liens, Plaintiffs are
18
     contending that the Plans have no enforceable right to recover any overpayment
19
     relating to the injuries that Mrs. Scheibe suffered in the January 2015 automobile
20
     collision.
21
                                                                                SEBRIS BUSTO JAMES
                                                                          14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 10                                                Bellevue, Washington 98006
                                                                     Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ        ECF No. 1   filed 01/15/19   PageID.11 Page 11 of 18




 1         40.    Both Plans permit the Plan to reduce future payments to beneficiaries

 2   to recoup past overpayments. Short-Term Plan, p. 9 (stating that the Plan may

 3   “reduce any amounts payable” to “recover any benefits it has overpaid”); Long-

 4   Term Plan, pp. 19-20 (same).

 5         41.    A finding that there was no overpayment relating to the injuries that

 6   Mrs. Scheibe suffered in the January 2015 automobile collision would preclude the

 7   Plans from reducing future payments to Mrs. Scheibe to recover those

 8   overpayments.

 9         42.    By attempting to invalidate or reduce the Plans’ liens, Plaintiffs are

10   thus trying to free Mrs. Scheibe of the possibility of future benefit reductions.

11         43.    This could have been brought as an action by a plan participant under

12   ERISA Section 502(a)(1)(B) to “clarify [Mrs. Scheibe’s] rights to future benefits

13   under the terms of the plan.”

14   D.    Courts Routinely Find Claims Like This to be Completely Preempted
           by ERISA Section 502(a)(1)(B).
15
           44.    Courts across the country, including within the Ninth Circuit, hold
16
     that claims such as those brought by Plaintiffs are completely preempted and
17
     removable.
18
           45.    For example, the case of Noetzel v. Hawaii Medical Service Assn.,
19
     183 F. Supp. 3d 1094 (D. Haw. 2016) is on point. Just like Mrs. Scheibe, the
20
     plaintiff in Noetzel had been in a car accident and received a settlement from the
21
                                                                                SEBRIS BUSTO JAMES
                                                                          14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 11                                                Bellevue, Washington 98006
                                                                     Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ     ECF No. 1     filed 01/15/19   PageID.12 Page 12 of 18




 1   tortfeasor. Her health insurer “notified [her] that it intended to seek reimbursement

 2   from the settlement for the health benefits provided to her, pursuant to the

 3   reimbursement terms of its Plan.” Id. at 1097. The plaintiff sued in state court,

 4   asking for a declaration that the insurer’s lien over the settlement proceeds was

 5   invalid. The insurer removed the lawsuit to federal court, arguing that the plan in

 6   question was an ERISA plan and the state law claim was completely preempted.

 7   The District Court agreed. After an extensive review of the case law, it denied the

 8   plaintiff’s motion to remand. It held that the plaintiff’s attack on her ERISA

 9   insurer’s lien was completely preempted by ERISA because, under Davila, it could

10   have been brought under ERISA Section 502(a)(1)(B):

11                [C]laims attempting to invalidate reimbursement
                  clauses in ERISA plans are claims that could be
12                brought under ERISA § 502(a)(1)(B). …

13                Noetzel could have brought her claim under ERISA §
                  502(a)(1)(B) in order to “enforce [her] rights under the
14                terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). Noetzel,
                  after all, does not dispute that she is entitled to coverage
15                or that the Plan terms under which she received medical
                  benefits are valid. Noetzel simply argues that other Plan
16                terms, specifically those permitting reimbursement for
                  amounts equivalent to general damages, are void under
17                Haw. Rev. Stat. § 663-10.

18                Noetzel's claim alternatively could have been brought as
                  a claim "to recover benefits due to [her] under the terms
19                of [her] plan." 29 U.S.C. § 1132(a)(1)(B). Any claim to
                  recover benefits is completely preempted. …
20
                  What Noetzel seeks is recovery of the entire benefit
21                provided by HMSA, as opposed to the benefit minus
                                                                               SEBRIS BUSTO JAMES
                                                                         14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 12                                                Bellevue, Washington 98006
                                                                    Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ    ECF No. 1    filed 01/15/19   PageID.13 Page 13 of 18




 1               the amount to be reimbursed to HMSA. … Noetzel’s
                 benefits are still “under something of a cloud,” given
 2               HMSA’s assertion of a right to recoup some of the value
                 of the benefits paid. “It could be said, then, that although
 3               the benefits have already been paid, [Noetzel] has not
                 fully 'recovered' them because [she] has not obtained the
 4               benefits free and clear of [HMSA’s] claims." … That
                 HMSA had already provided the benefits to Noetzel, as
 5               opposed to having denied them in the first instance, does
                 not change the nature of her claim, which, for all
 6               intents and purposes, seeks to establish her
                 entitlement to ERISA benefits.
 7
                 Had HMSA denied benefits to Noetzel up front, instead
 8               of first providing benefits and later seeking to “diminish”
                 them under the Plan's reimbursement terms, a challenge
 9               by Noetzel to that denial would undisputably have fallen
                 within ERISA § 502(a)(1)(B). This court sees no
10               justification, and Noetzel posits none, for reading ERISA
                 § 502(a)(1)(B) as authorizing a claim challenging the up-
11               front denial of benefits, but not a claim challenging the
                 later diminution of benefits. Admittedly, a beneficiary
12               might sustain greater injury when an ERISA plan
                 provider denies a benefit up front. Such a denial could
13               deprive the beneficiary of medical care if he or she
                 cannot pay out of pocket or from another source. But this
14               risk does not change what § 502(a)(1)(B) permits. Both
                 an initial denial of benefits and a later diminution of
15               benefits involve alleged repudiations of an ERISA
                 plan benefit and may trigger a claim by a participant
16               or beneficiary "to recover benefits due . . . under the
                 terms of [the] plan" or "to enforce rights under the
17               terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

18   Id. at 1105-06 (emphasis added).

19         46.   Other District Courts within the Ninth Circuit have reached the same

20   conclusion: ERISA Section 501(a)(1)(B) completely preempts state law attacks by

21   ERISA plan participants against their insurer’s claimed reimbursement rights
                                                                             SEBRIS BUSTO JAMES
                                                                       14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 13                                              Bellevue, Washington 98006
                                                                  Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ     ECF No. 1    filed 01/15/19   PageID.14 Page 14 of 18




 1   relative to tort settlement proceeds. Cavanaugh v. Providence Health Plan, No. 08-

 2   CV-1351-BR, 2009 U.S. Dist. LEXIS 133894, *26-27 (D. Or. Apr. 13, 2009) (state

 3   law attack on ERISA insurer’s reimbursement rights was completely preempted;

 4   “Plaintiff has not fully recovered [her plan benefits] because she has not obtained

 5   them free and clear of Defendant's claims for reimbursement. Accordingly,

 6   Plaintiff's claim is one to recover benefits under an ERISA plan. Alternatively, the

 7   Court concludes Plaintiff seeks to enforce her rights under the terms of the Plan

 8   because she seeks a determination as to her entitlement to retain the benefits based

 9   on the terms of the Plan”); Liming v. Checkfree Services Corp., No. CV-05-1247-

10   PHX-MHM, 2005 U.S. Dist. LEXIS 39155, *11 (D. Ariz. Dec. 16, 2005) (same;

11   plaintiff could have sued under Section 502(a)(1)(B) because she was seeking “a

12   determination [about] whether she is entitled to retain the benefits based on the

13   terms of the plan”).

14         47.    Moreover, while the Ninth Circuit has yet to address this precise

15   question, other Circuit Courts of Appeal have, and they have reached the same

16   conclusion. See Levine v. United Healthcare Corp., 402 F.3d 156, 163 (3d Cir.

17   2005) (“Where, as here, plaintiffs claim that their ERISA plan wrongfully sought

18   reimbursement of previously paid health benefits, the claim is for ‘benefits due’

19   and federal jurisdiction under section 502(a) of ERISA is appropriate”); Arana v.

20   Ochsner Health Plan, 338 F.3d 433, 438 (5th Cir. 2003) (same; plaintiff could

21   have sued under Section 502(a)(1)(B) by arguing that he “has not fully ‘recovered’
                                                                              SEBRIS BUSTO JAMES
                                                                        14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 14                                               Bellevue, Washington 98006
                                                                   Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ     ECF No. 1    filed 01/15/19   PageID.15 Page 15 of 18




 1   them [the benefits] because he has not obtained the benefits free and clear of [the

 2   insurer’s] claims,” or that he needs “to enforce his rights under the terms of the

 3   plan, for he seeks to determine his entitlement to retain the benefits based on the

 4   terms of the plan”); Singh v. Prudential Health Care Plan Inc., 335 F.3d 278, 290-

 5   291 (4th Cir. 2003) (same; plaintiff’s attack on the insurer’s subrogation rights was

 6   “no less a claim for recovery of a plan benefit under § 502(a) than if she were

 7   seeking recovery of a plan benefit that was denied in the first instance”); cf.

 8   Helfrich v. Blue Cross and Blue Shield Assn., 804 F.3d 1090, 1106 (10th Cir.

 9   2015) (holding that there is no difference between a claim for benefits due from a

10   Plan and a claim challenging a right to repay benefits to the Plan, as “a carrier’s

11   contractual right to reimbursement and subrogation arises from its payment of

12   benefits; and an enrollee’s ultimate entitlement to benefit payments is conditioned

13   upon providing reimbursement from any later recovery or permitting the Plan to

14   recover on the enrollee's behalf”);.

15         48.    Because Plaintiffs’ claims are completely preempted by ERISA

16   Section 502(a)(1)(B), they necessarily arise under ERISA, a law of the United

17   States. This Court would therefore have original jurisdiction over this matter

18   pursuant to 28 U.S.C. § 1331, and removal is thus proper pursuant to 28 U.S.C. §

19   1441(a).

20

21
                                                                              SEBRIS BUSTO JAMES
                                                                        14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 15                                              Bellevue, Washington 98006
                                                                   Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ      ECF No. 1    filed 01/15/19   PageID.16 Page 16 of 18




 1                         Compliance with Removal Procedures

 2         49.    This Notice of Removal is being filed within 30 days after service of

 3   Plaintiffs’ Complaint, which was served on December 18, 2018. 28 U.S.C. §

 4   1446(b).

 5         50.    Copies of all papers served thus far in the State Court Action are

 6   being submitted with this Notice of Removal, which consist only of the Complaint

 7   (Exhibit A) and Summons (Exhibit B). Also attached are the Short-Term Plan

 8   (Exhibit C) and Long-Term Plan (Exhibit D).

 9         51.    Both of the Defendants, Confluence and CWH, by submission of this

10   Notice, hereby consent to the removal of the State Court Action to this Court.

11         52.    Removal to this particular District Court is proper because the State

12   Court Action was initiated in Chelan County, Washington, within the territorial

13   boundary of this District; the benefits obligation at issue arose, if at all, in Chelan

14   County; Chelan County is where Defendants reside; and Plaintiffs allege that they

15   reside in Douglas County, Washington (Complaint, ¶ 1), which is also within this

16   District’s territorial boundary.

17         53.    Promptly upon the filing of this Notice of Removal, Defendants will

18   file a Notice of Filing of Notice of Removal, with a copy of this Notice of

19   Removal, with the Chelan County, Washington, Superior Court, and will serve a

20   copy of this document upon Plaintiffs through their counsel.

21         DATED this 15th day of January, 2019.
                                                                               SEBRIS BUSTO JAMES
                                                                         14205 S.E. 36th Street, Suite 325
      NOTICE OF REMOVAL – 16                                               Bellevue, Washington 98006
                                                                    Tel: (425) 454-4233 – Fax:(425) 453-9005
     Case 2:19-cv-00022-SMJ   ECF No. 1   filed 01/15/19   PageID.17 Page 17 of 18




 1                                        SEBRIS BUSTO JAMES

 2                                        s/Jeffrey A. James
                                          Jeffrey A. James, WSBA #18277
 3                                        B. Jason Rossiter, WSBA #44732
                                          14205 SE 36th St., Suite 325
 4                                        Bellevue, Washington 98006
                                          (425) 454-4233
 5                                        jaj@sebrisbusto.com
                                          jrossiter@sebrisbusto.com
 6
                                          Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                                         SEBRIS BUSTO JAMES
                                                                   14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 17                                          Bellevue, Washington 98006
                                                              Tel: (425) 454-4233 – Fax:(425) 453-9005
       Case 2:19-cv-00022-SMJ     ECF No. 1   filed 01/15/19   PageID.18 Page 18 of 18




 1                                 Certificate of Service

 2         I, Holly Holman, certify under penalty of perjury under the laws of the United

 3   States and the State of Washington that, on January 15, 2019, I served the attached

 4   document to the individual listed below in the manner shown next to his name:

 5    Attorneys for Plaintiffs:
                                                  ☒ By U.S. Mail
 6    Thomas E. Janisch, WSBA #16075              ☐ By Federal Express
      Thomas E. Janisch, PLLC                     ☐ By Facsimile
 7    23 S. Wenatchee Ave., Suite 122
                                                  ☐ By ABC Messenger
      Wenatchee, Washington 98801
      tom@janischlaw.com                          ☐ By Electronic Mail
 8
                                                  ☒ By E-service
 9

10
                                              /s/Holly Holman
11                                            Holly Holman

12

13

14

15

16

17

18

19

20

21
                                                                             SEBRIS BUSTO JAMES
                                                                       14205 S.E. 36th Street, Suite 325
     NOTICE OF REMOVAL – 18                                              Bellevue, Washington 98006
                                                                  Tel: (425) 454-4233 – Fax:(425) 453-9005
